Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 5/9/22, Applicant amended claims 20, 26, 34, and 36, canceled no claims, and added no new claims.  Claims 20-38 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for tying together a URL to a function in a database which returned BLOB data that will be streamed: parsing the media URL to determine a database function and any parameters; validating the database function to determine that the database function returns either a BLOB datatype or an object that contains at least one BLOB datatype; and making a call to the database function specified in the media URL and with any parameters specified in the media URL and with the dynamic values.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for tying together a URL to a function in a database which returned BLOB data that will be streamed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	Examiner lists the following references taken from Examiner’s prosecution of parent application 15/651,199:
	Haeri et al (US 6,385,615) teaches receiving an HTTP BLOB request with a URL, parsing the URL to get a database function, and making a call to a database with said function and parameters and streaming a response, does not teach validating the database function to determine said function returns a BLOB datatype; and 
	Nair et al (US 20100125569) teaches translating a reference to a data object to a URL to retrieve said object and a webpage comprising the data object, the URL, and advertising is sent to the user, does not teach validating the database function to determine said function returns a BLOB datatype (paragraph 0004).

Responses to Applicant’s Remarks
	Regarding objections to claims 20, 26, and 34 for antecedent basis of “dynamic client values,” in view of amendments reciting only “dynamic values,” these objections are withdrawn.  Regarding objection to claim 36 for antecedent basis of “medial URL” in view of amendments reciting “media URL” instead, this objection is withdrawn.  Regarding rejections of claims 20, 22-24, and 26-28 due to double patenting over claims 8-10 of US Patent 9,740,779 and claims 1-4 of US Patent 10,489,467, in view of Applicant filing a terminal disclaimer 5/9/22 that was approved by the Office on 5/11/22, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/17/22